Citation Nr: 0410969	
Decision Date: 04/27/04    Archive Date: 05/06/04

DOCKET NO.  03-08 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to an initial disability rating in excess of 60 
percent for the service connected myoclonic epilepsy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel


INTRODUCTION

The veteran had active service from July 1995 to April 1999.

This appeal arises from an April 1999 rating decision of the 
Nashville, Tennessee Regional Office (RO).  The veteran's claim is 
currently being handled by the St. Petersburg RO.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if further 
action is required on your part.


REMAND

The veteran's claim is REMANDED for the following:

1.  The RO must review the claims file and ensure that all notice 
and development obligations have been satisfied in accordance with 
the provisions of 38 C.F.R. § 3.159 (2003), and any other 
applicable legal precedent.  The veteran should receive specific 
notice as to the type of evidence necessary to substantiate his 
claim and the division of responsibilities between the veteran and 
VA in obtaining that evidence.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  As part of the notice required under the 
new law, the RO should ask the veteran to provide information 
regarding all medical treatment for the disability at issue that 
has not already been made part of the record.  The RO should 
assist the veteran in obtaining all relevant evidence that is not 
already of record.  In addition, the veteran should be requested 
to provide all relevant information regarding time lost from work 
and time spent hospitalized as a result of his service connected 
neurological disability.  If records sought are not obtained, the 
RO should notify the veteran of the records that were not 
obtained, explain the efforts taken to obtain them, and describe 
further action to be taken.  Once obtained, all records must be 
permanently associated with the claims folder.

2.  Following completion of the above development, the veteran 
should be scheduled for a VA neurology examination to assess the 
nature and severity of the veteran's neurological disability.  The 
claims folder must be made available to the examiner for review 
prior to the examination and all indicated evaluations, studies, 
and tests deemed necessary by the examiner should be accomplished.  
The examiner should specifically indicate whether the veteran 
suffers from a myoclonic type convulsive state disorder or whether 
he suffers from epilepsy.  If the veteran is diagnosed with 
epilepsy, the examiner should indicate whether the veteran suffers 
from major and/or minor seizures, in accordance with 38 C.F.R. § 
4.124a (Diagnostic Codes 8910 through 8914) (2003).  In addition, 
the frequency of seizures should be reported to include whether 
there is evidence of an average of at least one major seizure in 3 
months over the last year, or more than 10 minor seizures weekly; 
or whether there is evidence of an average of at least one major 
seizure per month over the last year.  All of the above rating 
criteria must be addressed.

3.  When the above development has been completed and the RO has 
complied with the notice and duty to assist provisions of 38 
U.S.C.A. § 5103 (a) and (b) to include the appropriate time period 
for receipt of additional information or evidence, the RO should 
review the expanded record and re-adjudicate the issue on appeal 
to include consideration of an extraschedular evaluation for the 
service connected neurological disability.  If any benefit sought 
remains denied, a supplemental statement of the case (SSOC) should 
be issued and the veteran and his representative should be 
afforded an opportunity to respond before the case is returned to 
the Board for further appellate review.  The SSOC must contain 
notice of all relevant actions taken on the claim, including a 
summary of the evidence and applicable law and regulations 
considered pertinent to the issue currently on appeal, including 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  Additionally, 
if the veteran does not appear for a scheduled examination, the 
SSOC should specifically refer to 38 C.F.R. § 3.655 (2003).  

Thereafter, the case should be returned to the Board for further 
appellate review, if in order.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No action 
is required of the veteran until he is notified by the RO.  The 
veteran has the right to submit additional evidence and argument 
on the matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 

Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).





